 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 526 
In the House of Representatives, U. S.,

February 22, 2010
 
RESOLUTION 
Recognizing the historical and cultural significance of the Langston Golf Course and its contributions to racial equality. 
 
 
Whereas the site for the historic Langston Golf Course was selected in 1929, following repeated demands from African-Americans who were excluded from all but one of the District’s public courses, the Lincoln Memorial;  
Whereas construction did not begin until the mid 1930s, and in 1938, African-American women from the Wake Robin Golf Club pressed for desegregation of the District of Columbia's public courses by drafting and introducing a petition to Secretary of the Interior, Harold Ickes;  
Whereas the Langston Golf Course, officially opened in 1939, is the first and only course built by the United States Government for segregated purposes, and was built because African-Americans were denied equal access to the city’s golf courses;  
Whereas the Langston Golf Course was named for John Mercer Langston, a renowned Howard University educator, prominent political figure, and the first African-American Congressman from Virginia, elected in 1888;  
Whereas the Langston Golf Course is listed in the National Register of Historic Places and has been the home course of both the Royal Golf Club and the Wake Robin Golf Club, respectively the Nation’s first clubs for African-American men and women;  
Whereas over its 70-year existence, the Langston Golf Course has attracted many famous African-American golfers, such as Lee Elder, Ted Rhodes, Calvin Peete, and Jim Thorpe, who all made regular and annual stops on the circuit of African-American professionals when they were unable to play regularly on the then-racially restricted PGA Tour;  
Whereas other notable visitors to play golf there include heavyweight boxing champion Joe Louis, Hall of Fame baseball player Maury Wills, Washington Senators baseball player Chuck Hinton, Washington Redskins players Darrell Green and Brian Mitchell, U.S. Secretary of the Interior Gale Norton, Missouri Congressman Lacy Clay, South Carolina Congressman James Clyburn, Wisconsin Senator Russ Feingold, actor and professor Al Freeman, Jr., and the musical superstars the O'Jays have all enjoyed the Langston course;  
Whereas in 2002, a partnership was formed with Howard University to open the Interpretive Education Center, and this program was integrated into the Langston community schools in 2003;  
Whereas for more than 15 years, three junior golf programs have made the Langston Golf Course their home, Masons Army, Langston Junior Boys and Girls, and the First Tee, DC;  
Whereas juniors from these programs are nationally and internationally known as The Jimmy Garvin All-Stars and are required to utilize the Education Center in order to learn golf and use the facilities;  
Whereas these programs operate year round offering educational and golf instruction;  
Whereas the Langston Golf Course is known as the home of the internationally renowned Capital City Open Pro-Am Tournament and the Jimmy Garvin Legacy Scholarship Classic;  
Whereas the Langston Golf Course, Rock Creek Golf Course, and East Potomac Golf Course are owned by the National Park Service, and each has a long history of service to the general public as an integral part of the Nation’s capital, including services to local and regional residents, visitors, and tourists; and  
Whereas it is the policy of the National Park Service to maintain and upgrade its recreational sites: Now, therefore, be it  
 
That the House of Representatives recognizes the historical and cultural significance of the Langston Golf Course and its contributions to racial equality.  
 
Lorraine C. Miller,Clerk.
